Public Utilities Commission, No. 91-1905-TP-CSS. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. On July 8, 1994, the record was filed in the Supreme Court. It appears from the records of this court that appellant has not filed a merit brief and supplement to the brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective August 24, 1994.
IT IS FURTHER ORDERED that the appellee recover from the appellant its costs herein expended; that a mandate be sent to the Public Utilities Commission of Ohio to carry this judgment into execution; and that a copy of this entry be certified to the Public Utilities Commission of Ohio for entry.